United States Court of Appeals
                      For the First Circuit

No. 02-1249

               AMERICAN HONDA MOTOR COMPANY, INC.,

                       Plaintiff, Appellee,

                                 v.

                      RICHARD LUNDGREN, INC.,
                       d/b/a LUNDGREN HONDA,

                      Defendant, Appellant.




                               ERRATA


     The opinion of this court issued December 20, 2002, should be

amended as follows:

     On page 5, first full paragraph, lines 3-4, replace "(Honda

III)." with "("Honda III")."